In the Supreme Court of Georgia



                                     Decided: February 15, 2022


                  S21A1242. HARRIS v. THE STATE.


      WARREN, Justice.

      After a jury trial that was held in July and August 2019,

Demartre Harris was convicted of felony murder and other crimes

for his involvement in two drive-by shootings that injured Laundon

Alexander and Patrick Boyd and resulted in the death of Marcus

Bowden. 1 Harris raises four claims of error on appeal: (1) that the



      1 On November 7, 2017, a Muscogee County grand jury indicted Harris
for malice murder, felony murder (predicated on aggravated assault), three
counts of aggravated assault (one predicated on the assault of Marcus Bowden,
one predicated on the assault of Laundon Alexander, and one predicated on the
assault of Patrick Boyd), possession of a firearm during the commission of a
felony, and possession of a firearm by a convicted felon. The trial court granted
the parties’ joint motion to bifurcate the trial, severing the possession-of-a-
firearm-by-a-convicted-felon count from the other six counts. At a trial from
July 29 to August 5, 2019, a jury found Harris not guilty of malice murder but
guilty of the remaining charges. On July 29, 2019, Harris was sentenced to
life in prison for felony murder, a consecutive 20 years (10 to serve) for the
aggravated assault of Alexander, a concurrent 20 years (10 to serve) for the
aggravated assault of Boyd, and a consecutive 5 years in prison for possession
evidence was insufficient to support his convictions; (2) that the trial

court erred by admitting evidence pertaining to the weapons and

ammunition that law enforcement officials found at the time of

Harris’s arrest; (3) that the trial court erred by admitting evidence

pertaining to Harris’s Facebook posts; and (4) that Harris received

constitutionally ineffective assistance of counsel because his trial

lawyer failed to call Dashauna Wilborn as a witness.                 For the

reasons explained below, we affirm.

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at Harris’s trial showed the following.                 On

November 21, 2015, Harris picked up his girlfriend, Jackie Pearson,

from a Piggly Wiggly grocery store and the two of them then went to



of a firearm during the commission of a felony. The State agreed to nolle pros
Harris’s possession-of-a-firearm-by-a-convicted felon charge. The aggravated
assault count for the assault of Bowden merged into the felony murder count
for purposes of sentencing. Through trial counsel, Harris filed a timely motion
for new trial on August 26, 2019. On September 3, 2019, Harris filed a second
motion for new trial. Through new counsel, Harris filed an amended motion
for new trial on June 18, 2020. After a hearing and after receiving leave from
the trial court, Harris filed a second amended motion for new trial. On
December 14, 2020, following multiple hearings on Harris’s motions for new
trial, the trial court denied Harris’s motion. On December 30, 2020, Harris
filed a timely notice of appeal. The case was docketed in this Court for the
August 2021 term and submitted for a decision on the briefs.
                                      2
the M&N Package Store in Columbus. As Pearson walked inside

the package store, three men, whom she did not know, walked out.

When Pearson exited the store, she observed the same men “jumping

on” and “beating” Harris. The group of men who attacked Harris

included Boyd, Robert Oestricher, and Oestricher’s brother.

According to Oestricher, multiple other people ran from “Ms. Mary’s

house”—a nearby house where he and his friends would “hang

out”—to the package store when the fight broke out, and Oestricher,

Boyd, and Oestricher’s brother all ran back to Ms. Mary’s house

when the fight was over.

     Harris was a member of the “Bounty Hunter Bloods” gang.

About 15 minutes after he was attacked, he sent a Facebook

message to a fellow gang member, Spencer Marshall, saying “Come

get me blood, I just got jumped.” As part of his exchange with

Marshall, Harris messaged, “Everybody dies.”       Marshall later

testified that the men who attacked Harris were members of rival

gangs.

     At approximately 6:00 p.m. on November 23—two days after

                                3
Harris was attacked—Alexander and Boyd were standing in the

yard at Ms. Mary’s house. Alexander was there to visit Bowden and

other friends. While Alexander and Boyd were standing in the yard,

Alexander heard a gunshot, and when he turned around he saw

more gunshots coming from a “white Explorer” with “at least two”

people in it. Alexander was shot in the thigh and Boyd was shot in

the leg. Boyd testified that his “leg broke after being shot,” and he

spent about two weeks in the hospital recovering.

     The police arrived after the shooting and collected a total of five

shell casings that were on a street adjacent to Ms. Mary’s house.

The shell casings included three Smith & Wesson .40-caliber shell

casings, one PMC .25-caliber shell casing, and one .22-caliber shell

casing.

     The next day, Harris borrowed Pearson’s white Ford Explorer

at 11:00 a.m., when Pearson returned home from work. Antoine

Gardner left with Harris in the Explorer. At 11:30 a.m., Bowden

and Harold Prude visited Ms. Mary’s house; Bowden went inside but

Prude stayed outside. Prude testified that he was standing in the

                                   4
yard near the fence when he heard gunshots coming from an “SUV”

that “looked like white, but I ain’t had time to stand there and look.”

Edward Wilson, who observed the shooting, believed the shots had

been fired from a white Explorer. Prude testified that “five or six”

gunshots were fired from the “back driver side” of the SUV. He could

not tell how many people were inside the SUV, but testified that “it

had to be two because somebody was driving.” When the shots

began, Prude ran toward the front of Ms. Mary’s house. When the

shooting stopped, Prude walked back “to see where everybody

escaped” and found Bowden lying wounded by the back door.

Bowden died of his injuries; an autopsy later revealed that he had

been shot once in the right buttock and once in the abdomen. At

approximately 11:45 a.m., Harris returned Pearson’s white

Explorer.

     Officers arrived at the scene at about 11:55 a.m. and recovered

six .40-caliber bullets, two .40-caliber shell casings, and a 9

millimeter cartridge. Law enforcement officials identified Harris as

a suspect in Bowden’s murder, and in the course of looking for Harris

                                  5
the next day, executed a search warrant on Gardner’s house. They

did not find Harris, but did find Gardner—who had left with Harris

in Pearson’s Explorer on the day of Bowden’s murder—and took him

into custody. Officers also seized a pink Walther .22-caliber semi-

automatic pistol that they found in the attic of Gardner’s house.

They also searched Pearson’s white Explorer and found a .22-caliber

shell casing under the rear passenger seat.

     Approximately three months later, after further investigation

revealed Harris’s possible location, Lieutenant Lance Deaton and a

team of officers secured and executed a search warrant on a

residence that belonged to two of Harris’s friends. Once the officers

entered the home, they learned that Harris was barricaded inside

one of the bedrooms. Officers breached the door and took Harris into

custody. Under the cushion of the sofa located in the room in which

Harris barricaded himself, Lieutenant Deaton located a loaded

Taurus .45-caliber handgun with an extended magazine, along with

.223-caliber and .357-caliber ammunition. The handgun was not the

same caliber as the weapons believed to be used in the November 23

                                 6
and 24 shootings.

     At trial, a Georgia Bureau of Investigation (“GBI”) firearm

examiner testified that the .40-caliber cartridge cases found at the

scene   of   the    November   24    shooting   shared   “individual

characteristics”—“scratches that were imparted to the bullet or to

the cartridge case when they were fired in that firearm”—with the

.40-caliber cartridge cases found at the November 23 shooting scene,

indicating they were fired from the same firearm. Specifically, the

individual characteristics on the cartridge cases indicated that the

firearm that imparted markings on both cartridge cases was a

Springfield, an FN Browning, or a Taurus .40-caliber semi-

automatic pistol. Moreover, the .40-caliber bullet recovered during

Bowden’s autopsy matched the .40-caliber casings recovered from

the November 23 and 24 shooting scenes. The State also introduced

evidence that on November 15, 2015—nearly a week before Harris

was attacked at the M&N Package store—Harris told Marshall on

Facebook that he recently obtained an “XD Springfield .40.”

     With respect to the .22-caliber shell casing officers retrieved

                                 7
from Pearson’s white Explorer, the GBI firearm examiner testified

that the casing’s individual characteristics indicated it was fired

from the pink .22-caliber pistol found in the attic of Gardner’s house

when Gardner was arrested.

     Finally, the State tendered an expert whom the trial court

qualified to testify about gang culture in the Columbus area. He

testified that a low-ranking member of a gang, like Harris, would be

required to retaliate against members of a different gang who

disrespected him in order to retain his position in the gang. As part

of the final jury instructions, the trial court charged on Georgia’s

“party to a crime statute,” OCGA § 16-2-20 (a), instructing the jury

that “every party to a crime may be charged with and convicted of

commission of the crime.”

     2. Harris contends that the evidence was legally insufficient to

support his convictions because the case against him was entirely

circumstantial and there was no direct evidence that he took part in

either the November 23 or 24 drive-by shootings.         Specifically,

Harris asserts that there was no physical evidence and no witness

                                  8
that placed him at the scene of either shooting; that no murder

weapon was ever found with respect to the November 24 shooting;

and that there was significant evidence that Gardner, who is now

deceased, was the person who shot and killed Bowden.            Harris

argues that the State failed to exclude the reasonable hypothesis

that someone else—such as Gardner or another gang member—

committed the crimes of which he was convicted, which included the

murder of Bowden and the non-fatal shootings of Alexander and

Boyd. We disagree.

     When evaluating a challenge to the sufficiency of the
     evidence [as a matter of constitutional due process], we
     view all of the evidence presented at trial in the light most
     favorable to the verdict[s] and ask whether any rational
     trier of fact could have found the defendant guilty beyond
     a reasonable doubt of the crimes of which he was
     convicted.

Jones v. State, 304 Ga. 594, 598 (820 SE2d 696) (2018) (citing

Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560)

(1979)).   “We leave to the jury the resolution of conflicts or

inconsistencies in the evidence, credibility of witnesses, and

reasonable inferences to be derived from the facts,” Smith v. State,

                                  9
308 Ga. 81, 84 (839 SE2d 630) (2020), and we do not “reweigh the

evidence,” Ivey v. State, 305 Ga. 156, 159 (824 SE2d 242) (2019)

(citation and punctuation omitted).

      As a matter of Georgia statutory law, “to warrant a conviction

on circumstantial evidence, the proved facts shall not only be

consistent with the hypothesis of guilt, but shall exclude every other

reasonable hypothesis save that of the guilt of the accused.” OCGA

§ 24-14-6.     “Whether alternative hypotheses are reasonable,

however, is usually a question for the jury, and this Court will not

disturb the jury’s finding unless it is insufficient as a matter of law.”

Frazier v. State, 308 Ga. 450, 453 (841 SE2d 692) (2020) (citation

and punctuation omitted).

     The evidence here, although circumstantial, was sufficient to

convict Harris as a matter of constitutional due process and under

Georgia statutory law. To begin, the State introduced evidence that

Harris was a gang member and that he was attacked by rival gang

members days before the November 23 and 24 drive-by shootings.

Through its expert, the State also introduced evidence that Harris

                                   10
had a motive to retaliate against the men who attacked him. The

State also established that the rival gang members who attacked

Harris tended to congregate at the house where the November 23

and 24 shootings occurred and that Harris observed his attackers

run away from the package store parking lot toward that house after

he was attacked. The State further showed that, in response to

questions about the attack, Harris messaged Marshall, “Everybody

dies,” from which the jury could infer that Harris had threatened to

kill the men who had attacked him at the package store. And when

police officers finally located Harris and sought to arrest him, Harris

barricaded himself in a room with a gun and ammunition.

     As to the November 24 shooting, Pearson’s testimony placed

Harris with Gardner in Pearson’s white Explorer at 11:00 a.m.,

minutes before the 11:30 a.m. shooting that resulted in Bowden’s

death. And at least one witness placed a white Explorer at the scene

of the November 23 shooting, with a different witness placing a

white Explorer at the scene of the November 24 shooting. The

State’s ballistics expert also testified that the .40-caliber shell

                                  11
casings recovered from the scene of the November 24 shooting

matched those recovered from the scene of the November 23

shooting, and Facebook posts showed that, days before the

shootings, Harris claimed to possess a particular brand of .40-caliber

gun—a Springfield—that, according to the State’s ballistics expert,

could have fired the .40-caliber shell casings recovered at the scene

of both shootings. Viewed as a whole, a reasonable juror could infer

from the evidence presented at trial and recounted in part above

that the same person or group of people were involved in both the

November 23 and 24 shootings and that Harris participated in those

crimes. And although the evidence against Harris was far from

overwhelming, it did allow a reasonable jury to conclude beyond a

reasonable doubt that Harris was at least a party to the crimes of

which he was convicted, and that there was no “reasonable

hypothesis,” OCGA § 24-14-6, other than Harris’s guilt. See Frazier,

308 Ga. at 453; OCGA § 16-2-20 (a) (“Every person concerned in the

commission of a crime is a party thereto and may be charged with

and convicted of commission of the crime.”).

                                 12
     3. Harris contends that the trial court erred by admitting

evidence of the weapons and ammunition officers found at the time

of Harris’s arrest. We disagree.

     At trial, Harris’s counsel moved to exclude all testimony and

evidence relating to a gun and ammunition found on or near Harris

at the time of his arrest, arguing that it was irrelevant and unduly

prejudicial to Harris. The trial court denied that motion, and the

State   admitted    several   photographs   of   the   handgun   and

ammunition that were found with Harris at the time of his arrest,

as well as the actual Taurus handgun and ammunition that officers

recovered. Lieutenant Deaton testified that as he arrested Harris,

Deaton recovered a bag with a “tremendous” amount of ammunition

in it. Later, during her closing argument, the prosecutor noted that

Harris was found with a “.45 caliber pistol with ammunition in the

. . . chamber, and it [was] cocked.”

     In his motion for new trial, Harris argued that the trial court

violated OCGA §§ 24-4-401 (“Rule 401”) and 24-4-403 (“Rule 403”)

by allowing admission of testimony about Harris’s arrest as well as

                                   13
photographs of physical evidence taken at the time of Harris’s

arrest, which was four months after the November 23 and 24

shootings. In the trial court’s order denying Harris’s motion for new

trial, the court reasoned that the “circumstances of Defendant’s

arrest, including evidence of the gun and ammunition, were relevant

to Defendant’s flight, his consciousness of guilt, and his willingness

to hide and arm himself for the encounter with law enforcement.”

     On appeal, Harris again contends that this evidence was

irrelevant under Rule 401 and unfairly prejudicial under Rule 403.

The admission of evidence “lies within the sound discretion of the

trial court, whose decision will not be disturbed on appeal absent a

clear abuse of discretion.” Flannigan v. State, 305 Ga. 57, 62 (823

SE2d 743) (2019) (citation and punctuation omitted).

     The trial court did not abuse its discretion by concluding that

the evidence the State presented about the handgun and

ammunition found with Harris at the time of his arrest was relevant

under Rule 401. Evidence is relevant if it has “any tendency to make

the existence of any fact that is of consequence to the determination

                                 14
of the action more probable or less probable than it would be without

the evidence.” OCGA § 24-4-401. Because Georgia’s Evidence Code

based its relevance definition on Rule 401 of the Federal Rules of

Evidence, we “look to decisions of the federal appeals courts

construing and applying the Federal Rules, especially the decisions

of the Eleventh Circuit,” Gates v. State, 298 Ga. 324, 327 (781 SE2d

772) (2016) (citations and punctuation omitted), and the Eleventh

Circuit has explained that it is “universally conceded that the fact of

an accused’s flight, escape from custody, resistance to arrest,

concealment, assumption of a false name, and related conduct, are

admissible as evidence of consciousness of guilt, and thus of guilt

itself.” United States v. Borders, 693 F2d 1318, 1324 (11th Cir. 1982)

(citation and punctuation omitted). See also Rowland v. State, 306

Ga. 59, 65 n.4 (829 SE2d 81) (2019) (“Evidence showing that a

defendant attempted to evade arrest . . . may be admissible as

evidence of flight[,] and statements about flight are generally

admissible as circumstantial evidence of guilt.”).

     Moreover, we cannot say that the introduction of this evidence

                                  15
was unduly prejudicial under Rule 403. “Relevant evidence may be

excluded if its probative value is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the

jury or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.” OCGA § 24-4-403. “Rule 403

is an extraordinary remedy, which should be used only sparingly,

and the balance should be struck in favor of admissibility.” Carston

v. State, 310 Ga. 797, 803 (3) (b) (854 SE2d 684) (2021) (citation and

punctuation omitted). Therefore, “in reviewing issues under Rule

403, we look at the evidence in a light most favorable to its

admission, maximizing its probative value and minimizing its

undue prejudicial impact.” Id. (citation and punctuation omitted).

     Here, the evidence related to Harris’s attempt to evade arrest

by barricading himself in a room—evidence that included the

handgun and ammunition that was found near Harris at the time of

his arrest—had probative value because it suggested that Harris

had a reason to evade law enforcement officers and therefore

demonstrated Harris’s      consciousness   of   guilt.   And    in   a

                                 16
circumstantial case like this one, the need for this type of evidence

was greater because it provided an additional set of facts from which

the jury was authorized to infer Harris’s guilt. See Rowland, 306

Ga. at 65 n.4.

     Nor does the danger of unfair prejudice substantially outweigh

the probative value of the evidence that was admitted. That is

particularly true because the State did not argue that the gun and

ammunition recovered during Harris’s arrest were used in the

November 23 or 24 shootings.          And even though “inculpatory

evidence is inherently prejudicial” in a criminal case, Rule 403 does

not bar admission of such evidence merely because the defendant

might suffer some amount of prejudice upon its introduction; it “is

only when unfair prejudice substantially outweighs probative value

that the rule permits exclusion,” Anglin v. State, 302 Ga. 333, 337

(806 SE2d 573) (2017), and Harris has not shown that he suffered

such prejudice.   Accordingly, the trial court did not abuse its

discretion when it admitted evidence of the handgun and

ammunition that were found with Harris when he was arrested.

                                 17
     4. Harris contends that the trial court erred by admitting

evidence of his Facebook posts. Prior to trial, Harris made a motion

to exclude “any picture of the defendant with a firearm,” arguing

that such photos were irrelevant and prejudicial. Due to the “overly

broad” language in the motion, the trial court declined to rule on the

motion at that time and instead decided to evaluate the

admissibility of any contested pictures on a “photo-by-photo” basis

during trial.

     To that end, during Marshall’s direct examination, the State

attempted to introduce a series of message exchanges on Facebook

between Harris and Marshall, which included a photograph Harris

sent of an “XD Springfield 40”—a gun Harris claimed to possess.

The State argued that the picture and messages were relevant

because they were sent on November 14, 2015, ten days before

Bowden’s murder, and the gun pictured in Harris’s Facebook

messages was one of the types of guns that the State’s expert

testified could have fired the .40-caliber rounds found after both the

November 23 and November 24 shootings. The trial court overruled

                                 18
Harris’s objection, concluding that the photograph was relevant and

that the evidence did not violate Rule 403.

     The trial court did not abuse its discretion in concluding that

the photograph and messages in question were relevant.         That

Harris claimed to possess a gun that could have been used in the

November 23 and 24 shootings—namely, the “XD Springfield 40”

that is one of only three brands the State’s ballistics expert said

could have fired the .40-caliber rounds recovered from the scene of

both shootings—is a “fact that is of consequence to the

determination of the action,” OCGA § 24-4-401, because it had a

tendency to make it more probable that one of the weapons used in

the shootings belonged to Harris.

     Nor did the trial court abuse its discretion in concluding that

the admission of the Facebook evidence did not violate Rule 403.

Even to the extent the Facebook picture and messages were

prejudicial to his defense, he has not shown that they were unfairly

prejudicial. See Anglin, 302 Ga. at 337. And any prejudicial effect

Harris suffered as a result of the admission of that evidence was

                                 19
outweighed by its probative value, especially given that it was used

to show—in a circumstantial case in which no murder weapon was

found—that Harris had in his possession approximately one week

prior to the shootings a type of gun that could have been used in

those shootings. See Johnson v. State, 312 Ga. 481, 493 (863 SE2d

137) (2021) (holding that the trial court did not abuse its discretion

in admitting evidence over a Rule 403 objection when it was not a

“matter of scant or cumulative probative force, dragged in by the

heels for the sake of its prejudicial effect”) (citations and punctuation

omitted).

     5. Harris contends that his trial counsel provided ineffective

assistance under the Sixth Amendment to the United States

Constitution because she failed to call Dashauna Wilborn as a

witness at trial. His claim fails, however, because he has not shown

that his counsel’s performance was deficient.

     To prevail on a claim of ineffective assistance of counsel, a

defendant generally must show that counsel’s performance was

deficient and that the deficient performance resulted in prejudice to

                                   20
the defendant. See Strickland v. Washington, 466 U.S. 668, 687-695

(104 SCt 2052, 80 LE2d 674) (1984); Wesley v. State, 286 Ga. 355,

356 (689 SE2d 280) (2010).      To satisfy the deficiency prong, a

defendant must demonstrate that his attorney “performed at trial in

an objectively unreasonable way considering all the circumstances

and in the light of prevailing professional norms.” Romer v. State,

293 Ga. 339, 344 (745 SE2d 637) (2013); see also Strickland, 466

U.S. at 687-688. To satisfy the prejudice prong, a defendant must

establish a reasonable probability that, in the absence of counsel’s

deficient performance, the result of the trial would have been

different. See Strickland, 466 U.S. at 694. “If an appellant fails to

meet his or her burden of proving either prong of the Strickland test,

the reviewing court does not have to examine the other prong.”

Lawrence v. State, 286 Ga. 533, 533-534 (690 SE2d 801) (2010).

     Harris contends that his trial counsel should have called

Wilborn as a witness at trial because she saw Harris being attacked

at the M&N Package Store and also observed the November 23 and

24 shootings. According to Harris, Wilborn would have testified that

                                 21
Pearson’s white Explorer was not the same SUV used in the

November 23 and 24 shootings.

     At the hearing on Harris’s motion for new trial, Wilborn

testified that she saw people shooting out of a “white Expedition”

during the November 23 shooting, that a “white Tahoe” was used

during the November 24 shooting, and that the white Expedition

used in the November 23 shooting was not the same white SUV that

she saw Harris leave in after he was attacked at the package store

days earlier. In denying Harris’s motion for new trial, the trial court

made specific findings about Wilborn’s credibility, including that:

     First, Ms. Wilborn never spoke with the police on the day
     or night of the shootings despite claiming to have had a
     clear view of those shootings and despite personally
     knowing the victims;

     Second, when she did speak with the police a few days
     after the murder, she gave them far less information that
     she testified to during the motion for new trial hearing
     five years later, and she in fact told the police she was
     unable to provide further information;

     ...

     Fifth, while Ms. Wilborn testified at the post-trial hearing
     that the vehicle involved in the November 21 assault was

                                  22
     a Ford Explorer, she did not make such a statement to the
     police after the shooting. Similarly, while she testified at
     the post-trial hearing that the vehicle involved in the
     November 24 murder was a Tahoe, there is no indication
     she told the police that when questioned after the
     shooting. While she did apparently tell the police that the
     vehicle involved on November 23 was “different from that
     of today’s date” (presumably November 24), she “was
     unable to provide any further details about what
     occurred.”     It seems likely that her memory and
     knowledge of the events she claims to have witnessed
     would have been far better when she spoke with the police
     days after the murder than it was at the time of the post-
     trial hearing, nearly five years after the murder. This
     casts doubt on her 2020 testimony.

The trial court ultimately concluded that:

     [i]t is not at all clear that Ms. Wilborn’s testimony (even
     if believed) would have likely led to a different outcome in
     this case or that it would have materially helped
     Defendant at all. Critically, other credible evidence
     supported the State’s theory that a white SUV was
     involved in all three incidents and that the Defendant had
     access to and use of a white SUV during the relevant
     times. While Ms. Wilborn identified three different
     vehicle models, she nonetheless testified that a white
     SUV was involved in all three incidents. This testimony
     could have easily hurt, rather than helped, the defense.

     We    “ordinarily   afford   great   deference    to   credibility

determinations by trial courts, including in the motion-for-new-trial

context,” Debelbot v. State, 305 Ga. 534, 540 (826 SE2d 129) (2019),

                                  23
and we cannot say that the trial court’s credibility findings were

clearly erroneous here. See Grimes v. State, 296 Ga. 337, 346 (766

SE2d 72) (2014) (“In the absence of a showing of clear error, we do

not disturb the trial court’s credibility determinations.”). Especially

given Wilborn’s inconsistent testimony at the hearing on the motion

for new trial as compared to her statements shortly after the

shootings, “the failure to call [her] as a witness at trial was not

deficient performance.” Huff v. State, 299 Ga. 801, 806 (792 SE2d

368) (2016). See also Washington v. State, 294 Ga. 560, 566 (755

SE2d 160) (2014) (“It is settled that the determination of which

defense witnesses to call . . . [is a] matter[] of trial strategy and

tactics, and such strategic and tactical decisions do not amount to

deficient performance unless they are so unreasonable that no

competent attorney would have made them under similar

circumstances.”). 2


      2  In support of his argument that his trial counsel provided
constitutionally ineffective assistance, Harris points to Cartwright v. Caldwell,
305 Ga. 371 (825 SE2d 168) (2019), a habeas case in which this Court concluded
that trial counsel performed deficiently when he failed to cross-examine a

                                       24
      And even though trial counsel testified at the motion-for-new-

trial hearing that she “d[id] not know” why she did not call Wilborn

as a witness at trial, an attorney’s professed reason for making a

decision at trial does not determine whether the attorney’s

performance was deficient under Strickland. Indeed, Strickland

imposes an “objectively unreasonable” standard for analyzing

deficiency, Romer, 293 Ga. at 344, and in light of the trial court’s

express findings about Wilbon’s credibility, we cannot say that trial

counsel was objectively unreasonable not to call Wilbon as a witness,

see Strickland, 466 U.S. at 687-688.

      Judgment affirmed. All the Justices concur.




particular witness to “cast doubt on the credibility of the State and one of its
key witnesses and to bolster Cartwright’s alibi defense.” Id. at 379. But
Cartwright is distinguishable; among other reasons, we concluded in that case
that there was “no indication . . . that [the uncalled witness] would not have
been credible or would have refused to testify if called.” Id. at 379. Here, by
contrast, the trial court expressly found that the uncalled witness, Wilborn,
lacked credibility when she testified about the very issue Harris contends was
so critical for his case. Unlike with the witness in Cartwright, we cannot say
that it was objectively unreasonable for trial counsel not to call Wilborn as a
witness in Harris’s trial.
                                      25